Citation Nr: 1217803	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  He attributes this condition to his having been the victim of an inservice sexual assault.  He also attributes this condition to his inservice duties as a guard for the American Embassy in Saigon, Vietnam.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A.  Additional Evidence Available

A December 2005 VA treatment report noted that the Veteran had been put on medication for nightmares and flashbacks in 2003.  These treatment records are not in the Veteran's claims file.

In September 2008, the Veteran indicated that he had been diagnosed with and treated for PTSD at the VA medical center in Memphis, Tennessee.  The RO last sought updated treatment records from this facility in June 2006, at which time the only diagnosis indicated was rule out PTSD.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain these records.

B.  Medical Examination Required

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, effective July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).

The Veteran alleges that he was exposed to nearby hostile enemy activities while serving as a guard for the American Embassy in Saigon, Vietnam.  His service personnel records show that he served at the American Embassy from January 24, 1973 to January 14, 1974.  A combat history report noted that he participated in the defense of the American Embassy from January 24, 1973 to January 14, 1974.  

The Veteran also contends that he was the victim of a sexual assault in February or March 1973.  Although his service treatment records are silent as to any treatment or complaints of a psychiatric disorder during service, post service treatment records beginning in November 1978 indicate that he has had psychiatric problems since 1975.

Under these circumstances, the RO should schedule the Veteran for a VA examination for PTSD.  See Barr, 21 Vet. App. at 311 (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his PTSD since service.  

Regardless of his response, the RO should obtain updated treatment records relating to the Veteran, since June 2006, from the VA medical center in Memphis, Tennessee.  

2.  Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The entire claims file must be made available to the examiner for review in conjunction with this examination.  The examination report must include a detailed account of all pathology found to be present.  

(a)  If the Veteran does meet the PTSD criteria, the examiner must specify the stressor or stressors that serve as the underlying basis for this diagnosis, and also provide as much detail as possible concerning each alleged stressor relied on in rendering the diagnosis.  

(b)  If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner must so state.  The examiner is reminded that for purposes of this examination, "fear of hostile military or terrorist activity means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 

(c)  If a psychiatric disorder other than PTSD is diagnosed, the VA examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.  

In rendering these opinions, the examiner must acknowledge the Veteran's reports of symptoms, treatment and stressors.  The Veteran reports the following stressors:  that he was exposed to nearby hostile enemy activities while serving as a guard and participated in the defense of the American Embassy in Saigon, from January 24, 1973 to January 14, 1974; and that he was the victim of a sexual assault in February or March 1973.  Post service treatment records beginning in November 1978 indicate that he has had psychiatric problems since 1975. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal, including consideration of the recent amendments to 38 C.F.R. § 3.304.  Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


